  Case 19-19003           Doc 43      Filed 09/27/19 Entered 09/27/19 17:03:38             Desc Main
                                        Document     Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

------------------------------------------------------------------------x
                                                                        :
In re:                                                                  :   Chapter 13
                                                                        :
TRACEY BROOKS HOLLOWAY,                                                 :   Case No. 19-19003
                                                                        :
                           Debtor.                                      :   Judge Timothy A. Barnes
                                                                        :
------------------------------------------------------------------------x

                                           NOTICE OF MOTION

TO:     See attached list

       PLEASE TAKE NOTICE that on October 10, 2019 at 10:30 a.m., I will appear before the
Honorable Timothy A. Barnes, or any judge sitting in that judge’s place, in Courtroom 744,
Dirksen Federal Courthouse, 219 South Dearborn Street, Chicago, Illinois and present Strategic
Funding Source, Inc.’s Motion to Extend Time to Object to Discharge and/or
Dischargeability of Debt, a copy of which is attached.

                                                     Strategic Fundng Source, Inc.
                                                     Sandy L. Morris (#6270309)
                                                     Valentine Austriaco & Bueschel, P.C
                                                     105 W. Adams Street 35th Floor
                                                     Chicago, IL 60603
                                                     312-238-9545
                                                     smorris@vablawfirm.com

                                      CERTIFICATE OF SERVICE

        Sandy L. Morris certifies that she caused a true copy of the above and foregoing notice
and attached pleadings to be served upon the attached service list electronically or by U.S. Mail,
as indicated, on September 27, 2019.


                                                     /s/ Sandy L. Morris
  Case 19-19003      Doc 43    Filed 09/27/19 Entered 09/27/19 17:03:38         Desc Main
                                 Document     Page 2 of 2


                               ELECTRONIC SERVICE LIST

Patrick S. Layng
USTPRegion11.ES.ECF@usdoj.gov

David M. Siegel & Associates
davidsiegelbk@gmail.com

O. Anthony Olivadoti
Office of Marilyn O Marshall
courtdocs@chi13.com

Jay A Andrew on behalf of Creditor KMAK, LLC
jaa@dgaalaw.com, jaalaw@ymail.com

Peter C Bastianen on behalf of Creditor U.S. Bank National Association
ND-Four@il.cslegal.com

                                U.S. MAIL SERVICE LIST

               Tracey Brooks Holloway             U.S. BANK NATIONAL
               1415 N Dearborn                    ASSOCIATION
               Unit 16A                           14841 Dallas Pkwy Suite 425
               Chicago, IL 60610                  Dallas, TX 75254




                                              2
